 

ACTION BY WRITTEN CONSENT OF MAJORITY SHAREHOLDERS

 

WALL STREET MEDIA CO, INC.

 

 

WHEREAS, pursuant to State of Nevada, the Corporation Laws and the Bylaws of
this corporation, it is deemed desirable and in the best interests of this
corporation that the following actions be taken by the majority stockholders of
this corporation pursuant to this Written Consent.

 

NOW, THEREFORE, BE IT RESOLVED that the undersigned stockholders of this
corporation hereby consent to approve and adopt the following:

 

The cancellation of an indebtedness of $10,000 in the form of a promissory note.
Incurred in March of 2014. for the purchase of a domain property. It is the
consensus of the majority shareholders of this corporation that it is in the
best interest of the corporation to cancel any debt or financial obligation that
adds unnecessary indebtedness to the corporation.

 

RESOLVED, that the Bylaws, which were adopted and approved by the incorporator
of this corporation are hereby ratified, approved and adopted as the Bylaws of
this corporation. The Bylaws are filed with the state of Nevada, and are a
matter of public record.

 

RESOLVED FURTHER, that the officers of this corporation are, and each acting
alone is, hereby authorized to do and perform any and all such acts, including
execution of any and all documents and certificates, as said officers shall deem
necessary or advisable, to carry out the purposes of the foregoing resolutions.

 

RESOLVED FURTHER, that any actions taken by such officers prior to the date of
the foregoing resolutions adopted hereby that are within the authority conferred
thereby are hereby ratified, confirmed and approved as the acts and deeds of
this corporation.

 

This written consent shall be filed in the Minute Book of this corporation and
become a part of the records of this corporation.

 

Date: July 10th 2014

 

    Signature       Jerrold D. Burden   Printed Name       common   Class of
Shares       14,847,705   Number of Shares

 

Page 1 of 2

 

 

    Signature       Ronald Teblum     Printed Name       Common     Class of
Shares       6, 588.021     Number of Shares

 



Page 2 of 2

 

 

